Citation Nr: 0205827	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  A notice of disagreement was received in 
July 1997, a statement of the case was provided in August 
1997, and the veteran's substantive appeal was received in 
August 1997.  The veteran testified at a hearing before a 
hearing officer at the RO in September 1997.  This case was 
previously before the Board and was remanded in May 1998, 
March 1999, and April 2000. 


FINDINGS OF FACT

1.  The veteran suffers from a bunion of the left foot, pes 
planus, and reducible contracture of toes two through four of 
the left foot which medical personnel have determined to be 
developmental defects.

2.  There was no superimposed disease or injury to the left 
foot in service resulting in chronic left foot disability.


CONCLUSIONS OF LAW

1.  The veteran's bunion of the left foot, pes planus, and 
reducible contracture of toes two through four of the left 
foot are not disabilities for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.7 (2001).

2.  Chronic left foot disability was not incurred in or 
aggravated by the veteran's active duty service, nor is 
chronic left foot disability proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, copies of VA examination reports, and a transcript 
of the veteran's hearing testimony before a hearing officer 
at the RO.  The Board notes that the case has been remanded 
three times for additional development.  The Board finds the 
most recent examination in May 2000 to be adequate and, when 
viewed together with the other medical reports, to allow for 
informed appellate review of questions which are essentially 
medical in nature.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this appeal.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a left foot disorder.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and remands from 
the Board have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of her claim and has notified the claimant of the 
information and evidence necessary to substantiate this 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a left foot disorder or disorders.  
Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The applicable law further provides that 
an injury occurring in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The Board notes here that service connection has 
been established for a right foot bunionectomy.  In this 
regard, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Compare 38 C.F.R. § 
4.57.  According to the VA General Counsel's opinion, 
however, a congenital defect can be subject to superimposed 
disease or injury, and if that superimposed disease or injury 
occurs during military service, service-connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90.

The Board also notes that 38 C.F.R. § 4.57 provides that it 
is essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired conditions.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is a congenital abnormality which 
is not compensable.  

The pertinent evidence of record shows that the veteran's 
feet were clinically normal and she reported no history of 
foot trouble upon examination for enlistment in April 1994.  
The veteran sought treatment for recurrent complaints of 
bilateral foot pain, was diagnosed with symptomatic hallux 
valgus and mild bilateral bunion deformities, and underwent a 
bunionectomy of the right foot during her period of active 
duty.  These records also reflect that, upon separation 
examination in March 1997, the veteran reported a history of 
foot trouble and mild left hallux valgus was noted on 
clinical evaluation.  

Upon consideration of the foregoing, by a June 1997 rating 
decision, service connection was granted for bunionectomy of 
the right foot and service connection was denied for left 
foot pain.

During her September 1997 personal hearing before a hearing 
officer at the RO, the veteran testified that she did not 
have problems with her feet prior to entering military 
service; however, within six months to one year after 
enlistment, she began to experience pain in her feet.  She 
stated that the problems with her feet are a result of 
wearing combat boots.  The veteran testified that, even 
though she did not have a bunionectomy of the left foot, she 
experiences the same problems with both feet.  

An October 1997 report of VA examination includes the 
veteran's statement that she favors her right foot, thereby, 
increasing the problems with the bunions on her left foot.  
Examination findings with respect to the left foot included a 
bunion deformity at the first metatarsal head, hallux valgus 
at the metatarsal phalangeal joint, and a mallet toe on the 
third and fourth digits.  This examination report did not 
include an opinion as to whether the veteran's left foot 
disorder is an acquired or a developmental defect.  

A June 1998 report of VA examination includes the diagnosis 
of left foot first and fifth metatarsophalangeal bunion 
causing heel pain secondary to change of weight bearing as 
well as the opinion that this is a developmental defect.  
However, the examination report does not reflect that the 
examiner reviewed the veteran's medical records in connection 
with this examination.

The veteran underwent another examination of the feet in May 
1999.  A report of this examination reflects that the 
examiner reviewed the claims file and includes a diagnosis of 
bilateral foot pain secondary to bilateral pes planus.  No 
hallux valgus was reportedly present.  Flexible hammer toe 
deformities from the second through the 5 digits bilaterally 
were reported.  The examination report reflects that there 
was no weakness or tenderness of the feet and no calluses 
were present.  The examiner commented that the veteran's pes 
planus is developmental in origin and was probably present at 
the time of admission to active duty but overlooked.  The 
examiner did not address the other diagnoses with respect to 
the veteran's left foot complaints.

A May 2000 report of VA examination reflects that the 
veteran's medical records were reviewed by the examiner in 
connection with this examination.  The assessment consisted 
of flexible flat foot with bunion left foot and reducible 
hammer digits two through five, bilaterally.  The examiner 
provided the following opinion:  

She has reducible contracture of toes two through four 
bilaterally.  As to each of these deformities, I would assess 
that her flexible foot type and activity level will create 
painful process regardless of whether she is involved in 
military service or not and that these are more of a 
familial, hereditary type of deformity that, over time, will 
increase in deformity due to the flexible nature of her foot 
type and relative imbalance of the metatarsal bone segments.  

Upon consideration of the foregoing, the Board finds that 
service connection for the veteran's left foot disability is 
not warranted because this disorder is a congenital or 
developmental defect.  

The Board has reviewed the statements made by the veteran and 
on her behalf and finds that such statements are credible.  
The evidence is clear that the veteran experienced left foot 
impairment during service and continues to experience such 
impairment to the present.  However, the veteran and other 
lay witnesses are competent to testify as to symptoms but are 
not competent to make a medical diagnosis or to establish an 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Causative factors of a disability amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The June 1998, May 1999, and May 2000 VA examination reports 
include the opinions that the veteran's left foot disorders 
are developmental or hereditary in origin rather than 
acquired as a result of the veteran's military service.  
Significantly, the May 1999 and May 2000 VA medical opinions 
were provided in conjunction with a review of the veteran's 
medical history.  Accordingly, this medical evidence is found 
to be persuasive when considered with the rest of the 
evidence of record.  There is no medical evidence to the 
contrary.  Moreover, the May 2000 VA examination report 
includes the opinion that the veteran's "flexible foot type 
and activity level will create painful process regardless of 
whether she is involved in military service or not . . ."  

Accordingly, the veteran's claim for service connection for a 
left foot disorder must be denied since congenital or 
developmental defects, pursuant to 38 C.F.R. § 3.303(c), are 
not recognized disabilities for service connection.  They may 
not be service-connected on either a direct or a secondary 
basis.  Moreover, the record shows no evidence of 
superimposed injury to the left foot resulting in any 
diagnosed left foot disability which can be service-
connected.  

The Board acknowledges the veteran's contentions and does not 
doubt her statements and testimony.  However, the 
determinative questions in this case involve matters of 
medical diagnosis and require diagnostic skills.  Trained 
medical personnel have examined the veteran's left foot and 
reviewed the record.  It appears to be the clear opinion of 
the examiners that the current left foot disorders are 
developmental in nature.  For reasons explained above, 
applicable law precludes a grant of service connection for 
such disorders.  While the veteran's representative has 
requested further action to obtain an etiology opinion, such 
an opinion is not necessary in this case in light of the 
finding that the current left foot disorders are 
developmental and thus not disabilities for which service 
connection can be granted.  38 C.F.R. § 3.303(c).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal  is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

